PROB 35                                                                            Report and Order Terminating Supervision
(Reg 3/93)                                                                                  Prior to Original Expi ration Date



                                     UNITED STATES DISTRICT COURT
                                                  FOR THE
                                    EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                          v.                                      Crim. No. 5:19-CR-447-lBO

BERNARD TAYLOR

       On October 2 7, 2017, the above named was released from prison and commenced a term of
supervised release for a period of 48 months. The offender has complied with the rules and regulations of
supervised release and is no longer in need of supervision. It is accordingly recommended that the offender
be discharged from supervision.

                                                          I declare under penalty of perjury that the foregoing
                                                          is true and correct.


                                                         /s/ Van R. Freeman, Jr.
                                                         Van R. Freeman, Jr.
                                                         Deputy Chief U.S. Probation Officer
                                                         150 Rowan Street Suite 110
                                                         Fayetteville, NC 28301
                                                         Phone: 910-354-2542
                                                         Executed On: January 26, 2021

                                                   ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.
                                               __.
             Dated this        f!     day of   v~                 , 2021.




                                                                 United States District Judge




                  Case 5:19-cr-00447-BO Document 2 Filed 01/28/21 Page 1 of 1
